DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagano et al. (US 2003/0193639), (hereinafter, Nangano).

RE Claim 1, Nangano discloses a display device comprising: 
a first signal line 3, (source/drain”; 
a second signal line adjacent to the first signal line 3 “source/drain”; 
a scan line 1 “gate line”; 
a transistor “TFT” area, referring to FIG. 5; 
a pixel electrode 6, connected to the switching element, i.e. TFT transistor” between the first signal line 3 and the second signal line 3 [0008], referring to FIG. 6; and 
a common electrode 5, 
wherein the transistor “TFT” is electrically connected to the first signal line 3, the scan line 1, and the pixel electrode 6, referring to FIG. 6 [0008], 
wherein the common electrode 5 has a first region of which a part overlaps with the first signal line 3, a second region of which a part overlaps with the pixel electrode 6, and a third region of which a part overlaps with the second signal line 3, referring to FIG. 6, 
wherein the first region and the second region are continuous at a first bent portion,
wherein the second region and the third region are continuous at a second bent portion, and wherein an angle at the first bent portion is greater than 90° and less than 180°, referring to FIG. 6. It is the examiner position that the bent angle shown in FIG. 6 is greater than 90° and less than 180°. 
RE Claim 3, Nangano discloses a display device, wherein in a plan view, the first bent portion is in a region between the first signal line 3 and the pixel electrode 6, referring to FIG. 6.
RE Claim 4, Nangano discloses a display device, wherein the first bent portion of the common electrode 5 does not overlap with the pixel electrode, as shown in the plan view of FIG. 6.
RE Claim 5, Nangano discloses a display device, wherein the transistor comprises a semiconductor film having an amorphous structure 93, referring to FIG. 5 [0045].
RE Claim 6, Nangano discloses a display device, wherein the common electrode 5 does not overlap with a channel formation region, i.e. between source and drain of a semiconductor film in the transistor “TFT”, referring to FIG. 5E.
RE Claim 7, Nangano discloses a display device comprising: 
a first signal line 3, (source/drain”; 
a second signal line adjacent to the first signal line 3 “source/drain”; 
a scan line 1 “gate line”; 
a transistor “TFT” area, referring to FIG. 5; 
a pixel electrode 6, connected to the switching element, i.e. TFT transistor” between the first signal line 3 and the second signal line 3 [0008], referring to FIG. 6; and 
a common electrode 5, and 
a liquid crystal layer over the pixel electrode 6 and the common electrode 5, wherein the transistor is electrically connected to the first signal line, the scan line, and the pixel electrode [0038]. Examiner notes that Nangano discloses a liquid crystal layer will be formed between the substrates 100, wherein all electrodes and transistors are formed and the substrate 200. Therefore, liquid crystal layer meets the limitation of being formed over the pixel electrode 6 and the common electrode 5, wherein the transistor is electrically connected to the first signal line, the scan line, and the pixel electrode [0038],
wherein the common electrode has a first region of which a part overlaps with the first signal line, a second region of which a part overlaps with the pixel electrode, and a third region of which a part overlaps with the second signal line, wherein the first region and the second region are continuous at a first bent 5 portion, wherein the second region and the third region are continuous at a second bent portion, and wherein an angle at the first bent portion is greater than 90° and less than 180°.  
RE Claim 9, Nangano discloses a display device, wherein in a plan view, the first bent portion is in a region between the first signal line 3 and the pixel electrode 6, referring to FIG. 6.
RE Claim 10, Nangano discloses a display device, wherein the first bent portion of the common electrode 5 does not overlap with the pixel electrode, as shown in the plan view of FIG. 6.
RE Claim 11, Nangano discloses a display device, wherein the transistor comprises a semiconductor film having an amorphous structure 93, referring to FIG. 5 [0045].
RE Claim 12, Nangano discloses a display device, wherein the common electrode 5 does not overlap with a channel formation region, i.e. between source and drain of a semiconductor film in the transistor “TFT”, referring to FIG. 5E.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US 2003/0193639), (hereinafter, Nangano).

RE Claims 2 and 8, Nangano discloses a display device, wherein there are two different values [Symbol font/0x71]1 and [Symbol font/0x71]2 for an absolute value of an angle between the common electrode 5 or the pixel electrode 6, and the rubbing direction as shown in FIG. 8. An absolute value of an angle between an edge portion of the pixel electrode 6 and the rubbing direction is greater than an absolute value of an angle between the other portion of the pixel electrode 6 and the rubbing direction. This with controls the direction of an electric field in the edge portion of the pixel electrode 6 towards the direction to which liquid crystal molecules are to rotate. It is therefore possible to change a rotating direction of liquid crystal molecules that have counterrotated due to loading into the right direction. Therefore, the bent angles of the common electrode are a result effective variable.
 Nangano does not disclose a display device, wherein an angle of the second bent portion of the common electrode is greater than 180° and less than 270°. 
However, based on Nangano disclosure of FIG. 8 and discussion above, the bent angle of the common electrode is a result effective variable. Therefore, It would have been obvious for one of ordinary skill in the art at the time the filing was made to  the claimed bent angles, absent unexpected results, controls the direction of an electric field in the edge portion of the pixel electrode 6 towards the direction to which liquid crystal molecules are to rotate, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898